Citation Nr: 9907022	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fibromatosis of the right cheek, a low back disability, 
rectal abscess, and a skin condition, including as due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to June 
1952.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for the 
appealed issue.

This case was remanded by the Board pursuant to the veteran's 
reqeust for a personal hearing.  He declined a Travel Board 
hearing but an RO hearing was held in September 1998.  The 
case has been returned for appellate review. 


FINDINGS OF FACT

1.  An unappealed Board decision in May 1996 denied the 
veteran's application to reopen his claim for entitlement to 
service connection for fibromatosis of the right cheek, a low 
back disability, rectal abscess, and a skin condition, 
including as due to exposure to ionizing radiation, based 
upon the submission of new and material evidence.

2.  Additional evidence submitted since the Board's May 1996 
decision, which includes numerous statements from the 
veteran, a transcript of his September 1998 personal hearing, 
excerpts from an undated report entitled Historical Estimates 
of External Gamma Exposure and Collective External Gamma 
Exposure From Testing at the Nevada Test Site, indicated to 
be from a Coordination & Information Center, and obtained 
from a private electrical engineering company, and a July 
1996 letter from the Defense Special Weapons Agency, does not 
bear directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1996 Board decision, which denied the veteran's 
application to reopen his claim for entitlement to service 
connection for fibromatosis of the right cheek, a low back 
disability, rectal abscess, and a skin condition, including 
as due to exposure to ionizing radiation, based upon the 
submission of new and material evidence, is final.  
38 U.S.C.A. § 7103(a) (West Supp. 1998); 38 C.F.R. § 20.1100 
(1998).

2.  The evidence received since the May 1996 Board decision, 
which denied the veteran's application to reopen his claim 
for entitlement to service connection for fibromatosis of the 
right cheek, a low back disability, rectal abscess, and a 
skin condition, including as due to exposure to ionizing 
radiation, based upon the submission of new and material 
evidence, is not new and material, and the veteran's 
application to reopen the claim is denied.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a)(b), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The May 1996 Board decision, denying the veteran's 
application to reopen his claim for entitlement to service 
connection for fibromatosis of the right cheek, a low back 
disability, rectal abscess, and a skin condition, including 
as due to exposure to ionizing radiation, based upon the 
submission of new and material evidence, is final.  
38 U.S.C.A. § 7103(a) (West Supp. 1998).  Pursuant to 
38 U.S.C.A. § 7104(b) (West 1991), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  Smith 
v. Derwinski, 3 Vet. App. 205, 207 (1992).  The exception to 
this is 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a Board decision becomes final under section 
7103(a), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a), 20.302, 20.1103 (1998); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three step test to be applied when a 
claim to reopen is presented.  Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999).  In Elkins, the Court held 
that the two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the reasonable-possibility-of-a-change-in-outcome 
prong of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There 
is no duty to assist in the absence of a well-grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  

"New" evidence is that which has not been previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant.  38 C.F.R. § 3.156(a); Hodge, supra.  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).
The May 1996 Board decision denied the veteran's application 
to reopen his claim for entitlement to service connection for 
fibromatosis of the right cheek, a low back disability, 
rectal abscess, and a skin condition, including as due to 
exposure to ionizing radiation, based upon the submission of 
new and material evidence, on the basis that fibromatosis was 
first manifested many years after service, was not a 
"radiogenic disease," had not been shown to be the result 
of exposure to radiation; thus the additional evidence was 
not new and material.  The evidence submitted at that time 
consisted of private hospital reports, a letter from the 
Defense Nuclear Agency (DNA), and a transcript of the 
veteran's September 1993 personal hearing.  A February 1988 
Board decision denied the veteran's claim for service 
connection for a low back disability, rectal abscess, and a 
skin condition, including as due to exposure to ionizing 
radiation, on the basis that the disabilities were not 
radiogenic diseases and that no evidence had been submitted 
indicating incurrence or aggravation of these disabilities 
during service.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
May 1996 Board decision shall be evaluated.

The evidence submitted since the Board's May 1996 decision is 
comprised of numerous statements from the veteran, a 
transcript of his September 1998 personal hearing, excerpts 
from an undated report entitled Historical Estimates of 
External Gamma Exposure and Collective External Gamma 
Exposure From Testing at the Nevada Test Site, indicated to 
be from a Coordination & Information Center (CIC), and 
obtained from a private electrical engineering company, and a 
July 1996 letter from the Defense Special Weapons Agency.

The Court has held that service connection for cancer or for 
death caused by cancer which is claimed to be attributable to 
radiation exposure during service can be accomplished in 
three different ways.  First, there are numerous types of 
cancer which will be presumptively service connected.  See 38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.309(d) (1998).  Second, 38 C.F.R. § 3.311(b)(2) provides 
a list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

Initially, in regard to direct service connection, the Board 
notes that none of the newly submitted evidence includes 
medical evidence indicating that fibromatosis of the right 
cheek, a low back disability, rectal abscess, or a skin 
condition were attributable to the veteran's military 
service, or to exposure to ionizing radiation.  In that 
regard, the veteran's statements that his disabilities were 
caused by ionizing radiation during his military service is 
not competent medical evidence to reopen his claim, as, being 
a lay person, he is not competent to offer an opinion as to 
the medical diagnosis or causation of a medical condition; 
such determinations require specialized knowledge or 
training, and, therefore, cannot be made by a lay person.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("If lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim, it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim").  As such, his statements do not constitute 
new and material evidence.  Id.  These statements do not 
alter the fact that the record remains devoid of any medical 
evidence that links any current fibromatosis of the right 
cheek, a low back disability, rectal abscess, or a skin 
condition with remote events of service, or to exposure to 
ionizing radiation.  Elkins v. Brown, 8 Vet. App. 391 (1995); 
Cox v. Brown, 5 Vet. App. 95 (1993).  Thus, this newly 
submitted evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's direct service connection claim.

With regard to the Historical Estimates of External Gamma 
Exposure and Collective External Gamma Exposure From Testing 
at the Nevada Test Site, the Board notes that the issue of 
whether a medical article or treatise evidence satisfies the 
nexus element for a well-grounded claim, and, impliedly, to a 
claim to reopen, has been addressed by the Court.  The Court 
has held that such evidence, standing alone, is sufficient to 
well ground a claim, or impliedly, to a claim to reopen, if 
it discusses generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  See Wallin 
v. West, No. 97-1023, slip op. at 5 (U.S. Vet. App. Oct. 16, 
1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  That is, 
it is necessary to provide medical evidence that is specific 
with regard to the causal link between a veteran's past and 
present disabilities.  Id.  In the present case the veteran's 
own statements, taken together with cited report, are too 
general and inconclusive, and do not provide the requisite 
medical evidence demonstrating a causal relationship between 
the claimed disabilities and service, or the claimed 
disabilities and exposure to ionizing radiation; the rem 
dosages noted in the report are not significantly different 
from those of the DNA, and, most importantly, the report does 
not indicate that this veteran was exposed to that dosage at 
a particular time, or indeed, that this veteran was ever 
exposed to that dosage level, or that fibromatosis of the 
right cheek, a low back disability, rectal abscess, or a skin 
condition were caused by exposure to ionizing radiation.  See 
Wallin, Sacks, supra; see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  Thus, this newly submitted evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's direct or exposure to 
ionizing radiation service connection claim.
In addition, none of the newly submitted evidence, including 
the cited report and the veteran's statements, indicate that 
the veteran was a radiation exposed veteran as defined in 
38 C.F.R. § 3.309(d)(3)(i).  While the veteran and his 
representative have raised constitutional objections to this 
regulation, as noted in various statements submitted to the 
Board, the Court has held that it is the Court's duty to 
interpret the law and apply it to the particular case before 
it, and not to make policy decisions.  See Wandel v. West, 
No. 94-1110, slip. op at 9 (U.S. Vet. App. Apr. 7, 1998).  
This same duty also applies to the Board.  Also, neither 
38 U.S.C.A. § 7104, which defines the jurisdiction of the 
Board, nor 38 U.S.C.A. § 511(a), which defines the authority 
of the Secretary of the Department of Veterans Affairs, 
confers upon the Board jurisdiction to consider 
constitutional challenges to statutes enacted by Congress or 
implementing regulations promulgated by the Secretary.

Finally, none of the newly submitted evidence indicates that 
fibromatosis of the right cheek, a low back disability, a 
rectal abscess, or a skin disorder have been determined to be 
a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2), 
or to have been caused by exposure to ionizing radiation.  
Thus, this newly submitted evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claim.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the May 1996 Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim..  See 38 U.S.C.A. § 5108.  The Board also 
points out that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  See Martinez v. Brown, 
6 Vet. App. 462 (1994).  Thus, the veteran's claim to reopen 
must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).

The Board notes the representative's assertion, in the 
November 1998 Informal Hearing Presentation, of the duty to 
assist in this case.  Notwithstanding the representative's 
arguments concerning such a duty, without new and material 
evidence, even consideration of whether the claim is well 
grounded and whether VA should assist the veteran under § 
5107(b) is not permitted.  See Butler v. Brown, 9 Vet. App. 
167 (1996).  As noted above, the issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, as in this case, that 
is where the analysis must end; further analysis, beyond 
consideration of whether the evidence submitted in the effort 
to reopen is new and material, is neither required nor 
permitted.  Id.  That is, any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler, supra.












ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for fibromatosis of the right cheek, a low back 
disability, rectal abscess, and a skin condition, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

